UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-4991


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL LEROY AKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00222-CCE-1)


Submitted:   July 9, 2013                  Decided:   August 1, 2013


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen F. Wallace, THE WALLACE LAW FIRM, High Point, North
Carolina, for Appellant.     Terry Michael Meinecke, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carl    Leroy    Akins      appeals      his    conviction        and    sixty-

month    sentence,     following      his       guilty      plea,    to    one    count   of

possession     of      a     machinegun,        in    violation           of     18   U.S.C.

§§ 922(o)(1), 924(a)(2), 2 (2006).                   Akins’ counsel filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal, but

questioning whether the district court complied with Fed. R.

Crim. P. 11 in accepting Akins’ guilty plea, and whether the

district court erred in sentencing Akins.                     Akins was notified of

his right to file a pro se supplemental brief but has not done

so.     Finding no error, we affirm.

             Because       Akins   did    not     move      the     district      court   to

withdraw his guilty plea, we review the Rule 11 hearing for

plain error.         United States v. Martinez, 277 F.3d 517, 525-26

(4th Cir. 2002).           “To establish plain error, [Akins] must show

that an error occurred, that the error was plain, and that the

error     affected     his    substantial         rights.”           United       States v.

Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                         Our review of the

record reveals no error.            The district court complied with Rule

11’s requirements, ensuring that Akins’ plea was knowing and

voluntary, that he understood the rights he was giving up by

pleading guilty and the sentence he faced, and that he committed



                                            2
the offense to which he was pleading guilty.                      Accordingly, we

affirm Akins’ conviction.

             We review Akins’ sentence under an abuse of discretion

standard,     assessing         it     for        procedural     and    substantive

reasonableness.      Gall v. United States, 552 U.S. 38, 51 (2008).

This review requires consideration of both the procedural and

substantive reasonableness of the sentence.                      Id. at 51.         We

first assess whether the district court properly calculated the

advisory Guidelines range, considered the factors set forth in

18 U.S.C. § 3553(a) (2006), analyzed any arguments presented by

the parties, and sufficiently explained the selected sentence.

Id. at 49–51; see United States v. Lynn, 592 F.3d 572, 575–76

(4th Cir. 2010).          Once we have determined that there is no

procedural      error,       we        must        consider    the      substantive

reasonableness      of    the     sentence,        “tak[ing]   into    account    the

totality of the circumstances.”                  Gall, 552 U.S. at 51.        If the

sentence is within the properly calculated Guidelines range, we

apply a presumption on appeal that the sentence is substantively

reasonable.     See United States v. Mendoza-Mendoza, 597 F.3d 212,

216 (4th Cir. 2010).        Such a presumption is rebutted only if the

defendant shows “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                  United States v. Montes-Pineda,

445 F.3d 375,   379   (4th       Cir.   2006)    (internal    quotation      marks

omitted).

                                             3
              We have thoroughly reviewed the record and conclude

that    the     sentence       is     both       procedurally             and    substantively

reasonable.           Moreover,       Akins           has    failed        to    overcome     the

presumption      of   reasonableness             we    accord       his    within-Guidelines

sentence.

              In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                        We

therefore      affirm    the    district          court’s       judgment.           This    court

requires that counsel inform Akins, in writing, of the right to

petition      the   Supreme     Court       of       the    United    States       for    further

review.     If Akins requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may    move      in     this        court        for        leave     to        withdraw     from

representation.         Counsel’s motion must state that a copy thereof

was    served    on   his   client.              We    dispense       with      oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.


                                                                                         AFFIRMED




                                                 4